 



AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
SPECIALTY RENAL PRODUCTS, INC.

 

(Pursuant to Sections 242 and 245 of the
General Corporation Law of the State of Delaware)

 

Specialty Renal Products, Inc., a corporation organized and existing under and
by virtue of the provisions of the General Corporation Law of the State of
Delaware (the “General Corporation Law”).

 

DOES HEREBY CERTIFY:

 

1. That the name of this corporation is Specialty Renal Products, Inc. (the
“Corporation”), and that this corporation was originally incorporated pursuant
to the General Corporation Law on July 2, 2018, under the name Specialty Renal
Products, Inc.

 

2. That the Board of Directors of the Corporation (the “Board”) duly adopted
resolutions proposing to amend and restate the Certificate of Incorporation of
this corporation, declaring said amendment and restatement to be advisable and
in the best interests of this corporation and its stockholders, and authorizing
the appropriate officers of this corporation to solicit the consent of the
stockholders therefor, which resolution setting forth the proposed amendment and
restatement is as follows:

 

RESOLVED, that the Certificate of Incorporation of this corporation be amended
and restated in its entirety to read as follows:

 

First: The name of this corporation is Specialty Renal Products, Inc.

 

Second: The address of the registered office of the Corporation in the State of
Delaware is 251 Little Falls Drive, Wilmington, New Castle County, Delaware
19808. The name of its registered agent at such address is The Company
Corporation.

 

Third: The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law.

 

Fourth: The total number of shares of all classes of stock which the Corporation
shall have authority to issue is (i) 5,000,000 shares of Common Stock, $0.0001
par value per share (“Common Stock”) and (ii) 600,000 shares of Preferred Stock,
$0.0001 par value per share (“Preferred Stock”).

 

The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of each class of capital stock of the Corporation.



 

 

 

 

A. COMMON STOCK

 

1. General. The voting, dividend and liquidation rights of the holders of the
Common Stock are subject to and qualified by the rights, powers and preferences
of the holders of the Preferred Stock set forth herein.

 

2. Voting. The holders of the Common Stock are entitled to one vote for each
share of Common Stock held at all meetings of stockholders (and written actions
in lieu of meetings). The number of authorized shares of Common Stock may be
increased or decreased (but not below the number of shares thereof then
outstanding) by (in addition to any vote of the holders of one or more series of
Preferred Stock that may be required by the terms of this Amended and Restated
Certificate of the Corporation (this “Restated Certificate”)) the affirmative
vote of the holders of shares of capital stock of the Corporation representing a
majority of the votes represented by all outstanding shares of capital stock of
the Corporation entitled to vote, irrespective of the provisions of Section
242(b)(2) of the General Corporation Law.

 

B. PREFERRED STOCK

 

All of the authorized and unissued shares of Preferred Stock of the Corporation
are hereby designated “Series A Preferred Stock” with the following rights,
preferences, powers, privileges and restrictions, qualifications and
limitations. Unless otherwise indicated, references to “sections” or
“subsections” in this Part B of this Article Fourth refer to sections and
subsections of Part B of this Article Fourth.

 

1. Dividends. From and after the date of the issuance of any shares of Series A
Preferred Stock, dividends at the rate per annum of $0.40 per share shall accrue
on such shares of Series A Preferred Stock (subject to appropriate adjustment in
the event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock) (the “Accruing
Dividends”). Accruing Dividends shall accrue from day to day, whether or not
declared, and shall be cumulative; provided, however, that except as set forth
in the following sentence of this Section 1 or in Subsection 2.1 and, such
Accruing Dividends shall be payable only when, as, and if declared by the Board
(including at least one Series A Director if then in office) and the Corporation
shall be under no obligation to pay such Accruing Dividends. The Corporation
shall not declare, pay or set aside any dividends on shares of any other class
or series of capital stock of the Corporation (other than dividends on shares of
Common Stock payable in shares of Common Stock) unless (in addition to the
obtaining of any consents required elsewhere in this Amended and Restated
Certificate of Incorporation) the holders of the Series A Preferred Stock then
outstanding shall first receive, or simultaneously receive, a dividend on each
outstanding share of Series A Preferred Stock in an amount at least equal to the
greater of (i) the amount of the aggregate Accruing Dividends then accrued on
such share of Series A Preferred Stock and not previously paid and (ii) (A) in
the case of a dividend on Common Stock or any class or series that is
convertible into Common Stock, that dividend per share of Series A Preferred
Stock as would equal the product of (1) the dividend payable on each share of
such class or series determined, if applicable, as if all shares of such class
or series had been converted into Common Stock and (2) the number of shares of
Common Stock issuable upon conversion of a share of Series A Preferred Stock, in
each case calculated on the record date for determination of holders entitled to
receive such dividend or (B) in the case of a dividend on any class or series
that is not convertible into Common Stock, at a rate per share of Series A
Preferred Stock determined by (1) dividing the amount of the dividend payable on
each share of such class or series of capital stock by the original issuance
price of such class or series of capital stock (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to such class or series) and (2)
multiplying such fraction by an amount equal to the Series A Original Issue
Price (as defined below); provided that if the Corporation declares, pays or
sets aside, on the same date, a dividend on shares of more than one class or
series of capital stock of the Corporation, the dividend payable to the holders
of Series A Preferred Stock pursuant to this Section 1 shall be calculated based
upon the dividend on the class or series of capital stock that would result in
the highest Series A Preferred Stock dividend. The “Series A Original Issue
Price” shall mean $5.00 per share, subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock.



 

2

 

 

2. Liquidation, Dissolution or Winding Up; Certain Mergers, Consolidations and
Asset Sales.

 

2.1 Preferential Payments to Holders of Series A Preferred Stock. In the event
of any voluntary or involuntary liquidation, dissolution or winding up of the
Corporation, the holders of shares of Series A Preferred Stock then outstanding
shall be entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders or, in the case of a Deemed Liquidation Event
(as defined below), out of the consideration payable to stockholders in such
Deemed Liquidation Event or the Available Proceeds (as defined below), before
any payment shall be made to the holders of Common Stock by reason of their
ownership thereof, an amount per share equal to one times (1x) the Series A
Original Issue Price, plus any Accruing Dividends accrued but unpaid thereon,
whether or not declared, together with any other dividends declared but unpaid
thereon. If upon any such liquidation, dissolution or winding up of the
Corporation or Deemed Liquidation Event, the assets of the Corporation available
for distribution to its stockholders shall be insufficient to pay the holders of
shares of Series A Preferred Stock the full amount to which they shall be
entitled under this Section 2.1, the holders of shares of Series A Preferred
Stock shall share ratably in any distribution of the assets available for
distribution in proportion to the respective amounts which would otherwise be
payable in respect of the shares held by them upon such distribution if all
amounts payable on or with respect to such shares were paid in full.

 

2.2 Payments to Holders of Common Stock. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, after the
payment in full of all Series A Liquidation Amounts required to be paid to the
holders of shares of Series A Preferred Stock the remaining assets of the
Corporation available for distribution to its stockholders or, in the case of a
Deemed Liquidation Event, the consideration not payable to the holders of shares
of Series A Preferred Stock pursuant to Section 2.1 or the remaining Available
Proceeds, as the case may be, shall be distributed among the holders of the
shares of Series A Preferred Stock and Common Stock, pro rata based on the
number of shares held by each such holder, treating for this purpose all such
securities as if they had been converted to Common Stock pursuant to the terms
of this Amended and Restated Certificate of Incorporation immediately prior to
such liquidation, dissolution or winding up of the Corporation. The aggregate
amount which a holder of a share of Series A Preferred Stock is entitled to
receive under Subsections 2.1 and 2.2 is hereinafter referred to as the “Series
A Liquidation Amount.”

 

3

 

 

2.3 Deemed Liquidation Events.

 

2.3.1 Definition. Each of the following events shall be considered a “Deemed
Liquidation Event” unless the holders of at least a majority of the outstanding
shares of Series A Preferred Stock, voting together as a single class on an
as-if-converted to Common Stock basis (the “Requisite Preferred Majority”) elect
otherwise by written notice sent to the Corporation at least five (5) days prior
to the effective date of any such event:

 

  (a) a merger or consolidation in which

 

  (i) the Corporation is a constituent party or         (ii) a subsidiary of the
Corporation is a constituent party and the Corporation issues shares of its
capital stock pursuant to such merger or consolidation,

 

except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting
corporation; or (2) if the surviving or resulting corporation is a wholly owned
subsidiary of another corporation immediately following such merger or
consolidation, the parent corporation of such surviving or resulting
corporation; or

 

(b) the sale, lease, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, by the Corporation or any
subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger, consolidation or otherwise) of one or more subsidiaries of
the Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.

 

2.3.2 Effecting a Deemed Liquidation Event.

 

(a) The Corporation shall not have the power to effect a Deemed Liquidation
Event referred to in Subsection 2.3.1(a)(i) unless the agreement or plan of
merger or consolidation for such transaction (the “Merger Agreement”) provides
that the consideration payable to the stockholders of the Corporation in such
Deemed Liquidation Event shall be allocated among the holders of capital stock
of the Corporation in accordance with Subsections 2.1 and 2.2.

 

4

 

 

(b) In the event of a Deemed Liquidation Event referred to in Subsection
2.3.1(a)(ii) or 2.3.1(b), if the Corporation does not effect a dissolution of
the Corporation under the General Corporation Law within sixty (60) days after
such Deemed Liquidation Event, then (i) the Corporation shall send a written
notice to each holder of Series A Preferred Stock no later than the sixtieth
(60th) day after the Deemed Liquidation Event advising such holders of their
right (and the requirements to be met to secure such right) pursuant to the
terms of the following clause to require the redemption of such shares of Series
A Preferred Stock, and (ii) unless the Requisite Preferred Majority of the then
outstanding shares of Series A Preferred Stock so request in a written
instrument delivered to the Corporation not later than ninety (90) days after
such Deemed Liquidation Event, the Corporation shall use the consideration
received by the Corporation for such Deemed Liquidation Event (net of any
retained liabilities associated with the assets sold or technology licensed, as
determined in good faith by the Board, including at least one Series A Director
if then in office), together with any other assets of the Corporation available
for distribution to its stockholders, all to the extent permitted by Delaware
law governing distributions to stockholders (the “Available Proceeds”), on the
one hundred twentieth (120th) day after such Deemed Liquidation Event, to redeem
all outstanding shares of Series A Preferred Stock at a price per share equal to
the Series A Liquidation Amount. Notwithstanding the foregoing, in the event of
a redemption pursuant to the preceding sentence, if the Available Proceeds are
not sufficient to redeem all outstanding shares of Series A Preferred Stock, the
Corporation shall ratably redeem each holder’s shares of Series A Preferred
Stock to the fullest extent of such Available Proceeds, and shall redeem the
remaining shares as soon as it may lawfully do so under Delaware law governing
distributions to stockholders and in a procedure determined by the Board
(including at least one Series A Director if then in office). Prior to the
distribution or redemption provided for in this Subsection 2.3.2(b), the
Corporation shall not expend or dissipate the consideration received for such
Deemed Liquidation Event, except to discharge expenses incurred in connection
with such Deemed Liquidation Event.

 

2.3.3 Amount Deemed Paid or Distributed. The amount deemed paid or distributed
to the holders of capital stock of the Corporation upon any such merger,
consolidation, sale, transfer, exclusive license, other disposition or
redemption shall be the cash or the value of the property, rights or securities
paid or distributed to such holders by the Corporation or the acquiring person,
firm or other entity in connection with such Deemed Liquidation Event. The value
of such property, rights or securities shall be determined in good faith by the
Board (including at least one Series A Director if then in office).

 

2.3.4 Allocation of Escrow and Contingent Consideration. In the event of a
Deemed Liquidation Event pursuant to Subsection 2.3.1(a)(i), if any portion of
the consideration payable to the stockholders of the Corporation is payable only
upon satisfaction of contingencies (the “Additional Consideration”), the Merger
Agreement shall provide that (a) the portion of such consideration that is not
Additional Consideration (such portion, the “Initial Consideration”) shall be
allocated among the holders of capital stock of the Corporation in accordance
with Subsections 2.1 and 2.2 as if the Initial Consideration were the only
consideration payable in connection with such Deemed Liquidation Event; and (b)
any Additional Consideration which becomes payable to the stockholders of the
Corporation upon satisfaction of such contingencies shall be allocated among the
holders of capital stock of the Corporation in accordance with Subsections 2.1
and 2.2 after taking into account the previous payment of the Initial
Consideration as part of the same transaction. For the purposes of this
Subsection 2.3.4, consideration placed into escrow or retained as a holdback to
be available for satisfaction of indemnification or similar obligations in
connection with such Deemed Liquidation Event shall be deemed to be Additional
Consideration.

 

5

 

 

3. Voting.

 

3.1 General. On any matter presented to the stockholders of the Corporation for
their action or consideration at any meeting of stockholders of the Corporation
(or by written consent of stockholders in lieu of meeting), each holder of
outstanding shares of Series A Preferred Stock shall be entitled to cast the
number of votes equal to the number of whole shares of Common Stock into which
the shares of Series A Preferred Stock held by such holder are convertible as of
the record date for determining stockholders entitled to vote on such matter.
Except as provided by law or by the other provisions of this Restated
Certificate, holders of Series A Preferred Stock shall vote together with the
holders of Common Stock as a single class.

 

3.2 Election of Directors. The number of directors of the Corporation shall not
be more than seven (7). The holders of record of the shares of Series A
Preferred Stock, exclusively and as a separate class, shall be entitled to elect
two (2) directors of the Corporation (the “Series A Director”). The holders of
record of the shares of Common Stock, exclusively and as a separate class, shall
be entitled to elect three (3) directors of the Corporation. Any director
elected as provided in the preceding sentence may be removed without cause by,
and only by, the affirmative vote of the holders of the outstanding shares of
the class or series of capital stock entitled to elect such director or
directors, given either at a special meeting of such stockholders duly called
for that purpose or pursuant to a written consent of stockholders. If the
holders of shares of Series A Preferred Stock or Common Stock, as the case may
be, fail to elect a sufficient number of directors to fill all directorships for
which they are entitled to elect directors, voting exclusively and as a separate
class, pursuant to the second sentence of this Subsection 3.2, then any
directorship not so filled shall remain vacant until such time as the holders of
the Series A Preferred Stock or Common Stock, as the case may be, elect a person
to fill such directorship by vote or written consent in lieu of a meeting; and
no such directorship may be filled by stockholders of the Corporation other than
by the stockholders of the Corporation that are entitled to elect a person to
fill such directorship, voting exclusively and as a separate class. The holders
of record of the shares of Common Stock and of any other class or series of
voting stock (including the Series A Preferred Stock), exclusively and voting
together as a single class, shall be entitled to elect the balance of the total
number of directors of the Corporation. At any meeting held for the purpose of
electing a director, the presence in person or by proxy of the holders of a
majority of the outstanding shares of the class or series entitled to elect such
director shall constitute a quorum for the purpose of electing such director.
Except as otherwise provided in this Subsection 3.2, a vacancy in any
directorship filled by the holders of any class or series shall be filled only
by vote or written consent in lieu of a meeting of the holders of such class or
series or by any remaining director or directors elected by the holders of such
class or series pursuant to this Subsection 3.2. The rights of the holders of
the Series A Preferred Stock under the first sentence of this Subsection 3.2
shall terminate on the first date following the Series A Original Issue Date (as
defined below) on which there are issued and outstanding less than 150,000
shares of Series A Preferred Stock (subject to appropriate adjustment in the
event of any stock dividend, stock split, combination, or other similar
recapitalization with respect to the Series A Preferred Stock). No vacancy in
the office of any Series A Director may be filled by the Board, but may only be
filled by the holders of the Series A Preferred Stock as provided in this
Section 3.2.

 

6

 

 

3.3 Series A Preferred Stock Protective Provisions. At any time when at least
150,000 shares of Series A Preferred Stock (subject to appropriate adjustment in
the event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Series A Preferred Stock) are outstanding,
the Corporation shall not, either directly or indirectly by amendment, merger,
consolidation or otherwise, do any of the following without (in addition to any
other vote required by law or the Certificate of Incorporation) the written
consent or affirmative vote of the Requisite Preferred Majority, given in
writing or by vote at a meeting, consenting or voting (as the case may be)
separately as a class, and any such act or transaction entered into without such
consent or vote shall be null and void ab initio, and of no force or effect:

 

3.3.1 liquidate, dissolve or wind-up the business and affairs of the
Corporation, effect any merger, consolidation, reorganization, statutory plan of
exchange, sale of all or substantially all of the assets or license
substantially all of the key technology or intellectual property of the Company
or any subsidiary, or any other Deemed Liquidation Event, or consent to any of
the foregoing;

 

3.3.2 amend, alter or repeal any provision of this Restated Certificate or the
Bylaws of the Corporation;

 

3.3.3 create, or authorize the creation of, or issue or obligate itself to issue
shares of, any additional class or series of capital stock unless the same ranks
junior to the Series A Preferred Stock with respect to the distribution of
assets on the liquidation, dissolution or winding up of the Corporation, the
payment of dividends and rights of redemption, or increase the authorized number
of shares of Series A Preferred Stock, Common Stock, or any additional class or
series of capital stock;

 

3.3.4 (i) reclassify, alter or amend any existing security of the Corporation
that is pari passu with the Series A Preferred Stock in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to the Series A Preferred Stock in respect of any such right, preference,
or privilege or (ii) reclassify, alter or amend any existing security of the
Corporation that is junior to the Series A Preferred Stock in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to or pari passu with the Series A Preferred Stock in respect of any such
right, preference or privilege;

 

7

 

 

3.3.5 purchase or redeem (or permit any subsidiary to purchase or redeem) or pay
or declare any dividend or make any distribution on, any shares of capital stock
of the Corporation other than (i) redemptions of or dividends or distributions
on the Series A Preferred Stock as expressly authorized herein, (ii) dividends
or other distributions payable on the Common Stock solely in the form of
additional shares of Common Stock and (iii) repurchases of stock from former
employees, officers, directors, consultants or other persons who performed
services for the Corporation or any subsidiary in connection with the cessation
of such employment or service at the lower of the original purchase price or the
then-current fair market value thereof;

 

3.3.6 create, or hold capital stock in, any subsidiary that is not wholly owned
(either directly or through one or more other subsidiaries) by the Corporation,
or permit any subsidiary to create, or authorize the creation of, or issue or
obligate itself to issue, any shares of any class or series of capital stock, or
sell, transfer or otherwise dispose of any capital stock of any direct or
indirect subsidiary of the Corporation, or permit any direct or indirect
subsidiary to sell, lease, transfer, exclusively license or otherwise dispose
(in a single transaction or series of related transactions) of all or
substantially all of the assets of such subsidiary;

 

3.3.7 create, or authorize the creation of, or issue, or authorize the issuance
of any debt security, or permit any subsidiary to take any such action with
respect to any debt security, if the aggregate indebtedness of the Corporation
and its subsidiaries for borrowed money following such action would exceed
$250,000; create, or hold capital stock in, any subsidiary that is not wholly
owned (either directly or through one or more other subsidiaries) by the
Corporation, or sell, transfer or otherwise dispose of any capital stock of any
direct or indirect subsidiary of the Corporation, or permit any direct or
indirect subsidiary to sell, lease, transfer, exclusively license or otherwise
dispose (in a single transaction or series of related transactions) of all or
substantially all of the assets of such subsidiary;

 

3.3.8 increase or decrease the authorized number of directors constituting the
Board;

 

3.3.9 engage in any new lines of business other than the development and
commercialization of medical device products for patients with renal disease; or

 

3.3.10 adopt or effect any material modification to any employee stock option
plan, stock bonus plan, stock purchase plan or other management equity plan.



 

8

 

 

4. Optional Conversion.

 

The holders of the Series A Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):

 

4.1 Right to Convert.

 

4.1.1 Conversion Ratio. Each share of Series A Preferred Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time, and without the payment of additional consideration by the holder thereof,
into such number of fully paid and non-assessable shares of Common Stock as is
determined by dividing the Series A Original Issue Price by the Series A
Conversion Price (as defined below) in effect at the time of conversion. The
“Series A Conversion Price” shall initially be equal to the Series A Original
Issue Price. Such initial Series A Conversion Price, and the rate at which
shares of Series A Preferred Stock may be converted into shares of Common Stock,
shall be subject to adjustment as provided below.

 

4.1.2 Termination of Conversion Rights. In the event of a liquidation,
dissolution or winding up of the Corporation or a Deemed Liquidation Event, the
Conversion Rights shall terminate at the close of business on the last full day
preceding the date fixed for the payment of any such amounts distributable on
such event to the holders of Series A Preferred Stock. In the event that such
Deemed Liquidation Event is not consummated or if such Deemed Liquidation Event
is consummated and such amounts distributable on such event are not paid on such
date with respect to any shares of Preferred Stock, the Conversion Rights with
respect to such shares shall remain in full force and effect.

 

4.2 Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of the Series A Preferred Stock. In lieu of any fractional shares to
which the holder would otherwise be entitled, the Corporation shall pay cash
equal to such fraction multiplied by the fair market value of a share of Common
Stock as determined in good faith by the Board (including at least one Series A
Director if then in office). Whether or not fractional shares would be issuable
upon such conversion shall be determined on the basis of the total number of
shares of Series A Preferred Stock the holder is at the time converting into
Common Stock and the aggregate number of shares of Common Stock issuable upon
such conversion.

 

9

 

 

4.3 Mechanics of Conversion.

 

4.3.1 Notice of Conversion. In order for a holder of Series A Preferred Stock to
voluntarily convert shares of Series A Preferred Stock into shares of Common
Stock, such holder shall (a) provide written notice to the Corporation’s
transfer agent at the office of the transfer agent for the Series A Preferred
Stock (or at the principal office of the Corporation if the Corporation serves
as its own transfer agent) that such holder elects to convert all or any number
of such holder’s shares of Series A Preferred Stock and, if applicable, any
event on which such conversion is contingent and (b), if such holder’s shares
are certificated, surrender the certificate or certificates for such shares of
Series A Preferred Stock (or, if such registered holder alleges that such
certificate has been lost, stolen or destroyed, a lost certificate affidavit and
agreement reasonably acceptable to the Corporation to indemnify the Corporation
against any claim that may be made against the Corporation on account of the
alleged loss, theft or destruction of such certificate), at the office of the
transfer agent for the Series A Preferred Stock (or at the principal office of
the Corporation if the Corporation serves as its own transfer agent). Such
notice shall state such holder’s name or the names of the nominees in which such
holder wishes the shares of Common Stock to be issued. If required by the
Corporation, any certificates surrendered for conversion shall be endorsed or
accompanied by a written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or his,
her or its attorney duly authorized in writing. The close of business on the
date of receipt by the transfer agent (or by the Corporation if the Corporation
serves as its own transfer agent) of such notice and, if applicable,
certificates (or lost certificate affidavit and agreement) shall be the time of
conversion (the “Conversion Time”), and the shares of Common Stock issuable upon
conversion of the specified shares shall be deemed to be outstanding of record
as of such date. The Corporation shall, as soon as practicable after the
Conversion Time (i) issue and deliver to such holder of Series A Preferred
Stock, or to his, her or its nominees, a certificate or certificates for the
number of full shares of Common Stock issuable upon such conversion in
accordance with the provisions hereof and a certificate for the number (if any)
of the shares of Series A Preferred Stock represented by the surrendered
certificate that were not converted into Common Stock, (ii) pay in cash such
amount as provided in Subsection 4.2 in lieu of any fraction of a share of
Common Stock otherwise issuable upon such conversion and (iii) pay all declared
but unpaid dividends on the shares of Series A Preferred Stock converted.

 

4.3.2 Reservation of Shares. The Corporation shall at all times when the Series
A Preferred Stock shall be outstanding, reserve and keep available out of its
authorized but unissued capital stock, for the purpose of effecting the
conversion of the Series A Preferred Stock, such number of its duly authorized
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all outstanding Series A Preferred Stock; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding shares of the Series A
Preferred Stock, the Corporation shall take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes, including, without
limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to this Restated Certificate. Before taking
any action which would cause an adjustment reducing the Series A Conversion
Price below the then par value of the shares of Common Stock issuable upon
conversion of the Series A Preferred Stock, the Corporation will take any
corporate action which may, in the opinion of its counsel, be necessary in order
that the Corporation may validly and legally issue fully paid and non-assessable
shares of Common Stock at such adjusted Series A Conversion Price.

 

4.3.3 Effect of Conversion. All shares of Series A Preferred Stock which shall
have been surrendered for conversion as herein provided shall no longer be
deemed to be outstanding and all rights with respect to such shares shall
immediately cease and terminate at the Conversion Time, except only the right of
the holders thereof to receive shares of Common Stock in exchange therefor, to
receive payment in lieu of any fraction of a share otherwise issuable upon such
conversion as provided in Subsection 4.2 and to receive payment of any dividends
declared but unpaid thereon. Any shares of Series A Preferred Stock so converted
shall be retired and cancelled and may not be reissued as shares of such series,
and the Corporation may thereafter take such appropriate action (without the
need for stockholder action) as may be necessary to reduce the authorized number
of shares of Series A Preferred Stock accordingly.

 

10

 

 

4.3.4 No Further Adjustment. Upon any such conversion, no adjustment to the
Series A Conversion Price shall be made for any declared but unpaid dividends on
the Series A Preferred Stock surrendered for conversion or on the Common Stock
delivered upon conversion.

 

4.3.5 Taxes. The Corporation shall pay any and all issue and other similar taxes
that may be payable in respect of any issuance or delivery of shares of Common
Stock upon conversion of shares of Series A Preferred Stock pursuant to this
Section 4. The Corporation shall not, however, be required to pay any tax which
may be payable in respect of any transfer involved in the issuance and delivery
of shares of Common Stock in a name other than that in which the shares of
Series A Preferred Stock so converted were registered, and no such issuance or
delivery shall be made unless and until the person or entity requesting such
issuance has paid to the Corporation the amount of any such tax or has
established, to the satisfaction of the Corporation, that such tax has been
paid.

 

4.4 Adjustments to Series A Conversion Price for Diluting Issues.

 

4.4.1 Special Definitions. For purposes of this Article Fourth, the following
definitions shall apply:

 

(a) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities.

 

(b) “Series A Original Issue Date” shall mean the date on which the first share
of Series A Preferred Stock was issued.

 

(c) “Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.

 

(d) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Subsection 4.4.3 below, deemed to be issued) by the
Corporation after the Series A Original Issue Date, other than (1) the following
shares of Common Stock and (2) shares of Common Stock deemed issued pursuant to
the following Options and Convertible Securities (clauses (1) and (2),
collectively, “Exempted Securities”):

 

  (i) shares of Common Stock, Options or Convertible Securities issued as a
dividend or distribution on Series A Preferred Stock;



 

11

 

 

  (ii) shares of Common Stock, Options or Convertible Securities issued by
reason of a dividend, stock split, split-up or other distribution on shares of
Common Stock that is covered by Subsection 4.5, 4.6, 4.7 or 4.8;         (iii)
shares of Common Stock or Options issued to employees or directors of, or
consultants or advisors to, the Corporation or any of its subsidiaries pursuant
to a plan, agreement or arrangement approved by the Board (including at least
one Series A Director if then in office) and the Requisite Preferred Majority
pursuant to Section 3.3.10;         (iv) shares of Common Stock or Convertible
Securities actually issued upon the exercise of Options or shares of Common
Stock actually issued upon the conversion or exchange of Convertible Securities,
in each case provided such issuance is pursuant to the terms of such Option or
Convertible Security;         (v) shares of Common Stock, Options or Convertible
Securities issued to banks, equipment lessors or other financial institutions,
or to real property lessors, pursuant to a debt financing, equipment leasing or
real property leasing transaction approved by the Board, including at least one
Series A Director if then in office;         (vi) shares of Common Stock,
Options or Convertible Securities issued to suppliers or third party service
providers in connection with the provision of goods or services pursuant to
transactions approved by the Board, including at least one Series A Director if
then in office;         (vii) shares of Common Stock, Options or Convertible
Securities issued pursuant to the acquisition of another company by the
Corporation by merger, purchase of substantially all of the assets or other
reorganization or to a joint venture agreement, provided that such issuances are
approved by the Board, including at least one Series A Director if then in
office; or



 

12

 

 

  (viii) shares of Common Stock, Options or Convertible Securities issued in
connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships approved by the Board, including at least one Series A Director if
then in office.

 

4.4.2 No Adjustment of Series A Conversion Price. No adjustment in the Series A
Conversion Price shall be made as the result of the issuance or deemed issuance
of Additional Shares of Common Stock if the Corporation receives written notice
from the Requisite Preferred Majority agreeing that no such adjustment shall be
made as the result of the issuance or deemed issuance of such Additional Shares
of Common Stock.

 

4.4.3 Deemed Issue of Additional Shares of Common Stock.

 

(a) If the Corporation at any time or from time to time after the Series A
Original Issue Date shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities which are themselves Exempted Securities) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue or, in
case such a record date shall have been fixed, as of the close of business on
such record date.

 

(b) If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Series A Conversion Price pursuant to the terms
of Subsection 4.4.4, are revised as a result of an amendment to such terms or
any other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Series A Conversion Price computed upon the original issue of such Option or
Convertible Security (or upon the occurrence of a record date with respect
thereto) shall be readjusted to such Series A Conversion Price as would have
obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security. Notwithstanding the foregoing,
no readjustment pursuant to this clause (b) shall have the effect of increasing
the Series A Conversion Price to an amount which exceeds the lower of (i) the
Series A Conversion Price in effect immediately prior to the original adjustment
made as a result of the issuance of such Option or Convertible Security, or (ii)
the Series A Conversion Price that would have resulted from any issuances of
Additional Shares of Common Stock (other than deemed issuances of Additional
Shares of Common Stock as a result of the issuance of such Option or Convertible
Security) between the original adjustment date and such readjustment date.



 

13

 

 

(c) If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which are themselves Exempted Securities), the issuance
of which did not result in an adjustment to the Series A Conversion Price
pursuant to the terms of Subsection 4.4.4 (either because the consideration per
share (determined pursuant to Subsection 4.4.5) of the Additional Shares of
Common Stock subject thereto was equal to or greater than the Series A
Conversion Price then in effect, or because such Option or Convertible Security
was issued before the Series A Original Issue Date), are revised after the
Series A Original Issue Date as a result of an amendment to such terms or any
other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Corporation upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Subsection
4.4.3(a) shall be deemed to have been issued effective upon such increase or
decrease becoming effective.

 

(d) Upon the expiration or termination of any unexercised Option or unconverted
or unexchanged Convertible Security (or portion thereof) which resulted (either
upon its original issuance or upon a revision of its terms) in an adjustment to
the Series A Conversion Price pursuant to the terms of Subsection 4.4.4, the
Series A Conversion Price shall be readjusted to such Series A Conversion Price
as would have obtained had such Option or Convertible Security (or portion
thereof) never been issued.

 

(e) If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Series A Conversion Price provided for in this Subsection
4.4.3 shall be effected at the time of such issuance or amendment based on such
number of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (b) and (c) of this Subsection 4.4.3). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the
Corporation upon such exercise, conversion and/or exchange, cannot be calculated
at all at the time such Option or Convertible Security is issued or amended, any
adjustment to the Series A Conversion Price that would result under the terms of
this Subsection 4.4.3 at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Series A Conversion Price that
such issuance or amendment took place at the time such calculation can first be
made.



 

14

 

 

4.4.4 Adjustment of Series A Conversion Price Upon Issuance of Additional Shares
of Common Stock. In the event the Corporation shall at any time after the Series
A Original Issue Date issue Additional Shares of Common Stock (including
Additional Shares of Common Stock deemed to be issued pursuant to Subsection
4.4.3), without consideration or for a consideration per share less than the
applicable Series A Conversion Price in effect immediately prior to such
issuance or deemed issuance, then the Series A Conversion Price shall be
reduced, concurrently with such issuance or deemed issuance, to the
consideration per share received by the Corporation for such issue or deemed
issue of the Additional Shares of Common Stock; provided that if such issuance
or deemed issuance was without consideration, then the Corporation shall be
deemed to have received an aggregate of $0.01 of consideration for all such
Additional Shares of Common Stock issued or deemed to be issued.

 

4.4.5 Determination of Consideration. For purposes of this Subsection 4.4, the
consideration received by the Corporation for the issuance or deemed issuance of
any Additional Shares of Common Stock shall be computed as follows:

 

  (a) Cash and Property: Such consideration shall:

 

  (i) insofar as it consists of cash, be computed at the aggregate amount of
cash received by the Corporation, excluding amounts paid or payable for accrued
interest;         (ii) insofar as it consists of property other than cash, be
computed at the fair market value thereof at the time of such issue, as
determined in good faith by the Board (including at least one Series A Director
if then in office); and         (iii) in the event Additional Shares of Common
Stock are issued together with other shares or securities or other assets of the
Corporation for consideration which covers both, be the proportion of such
consideration so received, computed as provided in clauses (i) and (ii) above,
as determined in good faith by the Board (including at least one Series A
Director if then in office).



 

15

 

 

(b) Options and Convertible Securities. The consideration per share received by
the Corporation for Additional Shares of Common Stock deemed to have been issued
pursuant to Subsection 4.4.3, relating to Options and Convertible Securities,
shall be determined by dividing:

 

  (i) The total amount, if any, received or receivable by the Corporation as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, by         (ii) the maximum number of
shares of Common Stock (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such number) issuable upon the exercise of such Options or the conversion or
exchange of such Convertible Securities, or in the case of Options for
Convertible Securities, the exercise of such Options for Convertible Securities
and the conversion or exchange of such Convertible Securities.

 

4.4.6 Multiple Closing Dates. In the event the Corporation shall issue on more
than one date Additional Shares of Common Stock that are a part of one
transaction or a series of related transactions and that would result in an
adjustment to the Series A Conversion Price pursuant to the terms of Subsection
4.4.4 then, upon the final such issuance, the Series A Conversion Price shall be
readjusted to give effect to all such issuances as if they occurred on the date
of the first such issuance (and without giving effect to any additional
adjustments as a result of any such subsequent issuances within such period).



 

16

 

 

4.5 Adjustment for Stock Splits and Combinations. If the Corporation shall at
any time or from time to time after the Series A Original Issue Date effect a
subdivision of the outstanding Common Stock, the Series A Conversion Price in
effect immediately before that subdivision shall be proportionately decreased so
that the number of shares of Common Stock issuable on conversion of each share
of such series shall be increased in proportion to such increase in the
aggregate number of shares of Common Stock outstanding. If the Corporation shall
at any time or from time to time after the Series A Original Issue Date combine
the outstanding shares of Common Stock, the Series A Conversion Price in effect
immediately before the combination shall be proportionately increased so that
the number of shares of Common Stock issuable on conversion of each share of
such series shall be decreased in proportion to such decrease in the aggregate
number of shares of Common Stock outstanding. Any adjustment under this
subsection shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

4.6 Adjustment for Certain Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series A Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable on
the Common Stock in additional shares of Common Stock, then and in each such
event the Series A Conversion Price in effect immediately before such event
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Series A Conversion Price then in effect by a fraction:

 

(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

 

(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

Notwithstanding the foregoing (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series A Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series A Conversion Price shall be adjusted pursuant to this subsection as of
the time of actual payment of such dividends or distributions; and (b) that no
such adjustment shall be made if the holders of Series A Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series A Preferred Stock had been
converted into Common Stock on the date of such event.

 

4.7 Adjustments for Other Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series A Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation (other than a distribution of shares of Common
Stock in respect of outstanding shares of Common Stock) or in other property and
the provisions of Section 1 do not apply to such dividend or distribution, then
and in each such event the holders of Series A Preferred Stock shall receive,
simultaneously with the distribution to the holders of Common Stock, a dividend
or other distribution of such securities or other property in an amount equal to
the amount of such securities or other property as they would have received if
all outstanding shares of Series A Preferred Stock had been converted into
Common Stock on the date of such event.

 

17

 

 

4.8 Adjustment for Merger or Reorganization, etc. Subject to the provisions of
Subsection 2.3, if there shall occur any reorganization, recapitalization,
reclassification, consolidation or merger involving the Corporation in which the
Common Stock (but not the Series A Preferred Stock) is converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Subsections 4.4, 4.6 or 4.7), then, following any such
reorganization, recapitalization, reclassification, consolidation or merger,
each share of Series A Preferred Stock shall thereafter be convertible in lieu
of the Common Stock into which it was convertible prior to such event into the
kind and amount of securities, cash or other property which a holder of the
number of shares of Common Stock of the Corporation issuable upon conversion of
one share of Series A Preferred Stock immediately prior to such reorganization,
recapitalization, reclassification, consolidation or merger would have been
entitled to receive pursuant to such transaction; and, in such case, appropriate
adjustment (as determined in good faith by the Board, including at least one
Series A Director if then in office) shall be made in the application of the
provisions in this Section 4 with respect to the rights and interests thereafter
of the holders of the Series A Preferred Stock, to the end that the provisions
set forth in this Section 4 (including provisions with respect to changes in and
other adjustments of the Series A Conversion Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities or
other property thereafter deliverable upon the conversion of the Series A
Preferred Stock.

 

4.9 Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Series A Conversion Price pursuant to this Section 4, the
Corporation at its expense shall, as promptly as reasonably practicable but in
any event not later than ten (10) days thereafter, compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
Series A Preferred Stock a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property into which the Series A Preferred Stock is convertible) and showing in
detail the facts upon which such adjustment or readjustment is based. The
Corporation shall, as promptly as reasonably practicable after the written
request at any time of any holder of Series A Preferred Stock (but in any event
not later than ten (10) days thereafter), furnish or cause to be furnished to
such holder a certificate setting forth (i) the Series A Conversion Price then
in effect, and (ii) the number of shares of Common Stock and the amount, if any,
of other securities, cash or property which then would be received upon the
conversion of Series A Preferred Stock.

 

4.10 Notice of Record Date. In the event:

 

(a) the Corporation shall take a record of the holders of its Common Stock (or
other capital stock or securities at the time issuable upon conversion of the
Series A Preferred Stock) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; or

 

18

 

 

(b) of any capital reorganization of the Corporation, any reclassification of
the Common Stock of the Corporation, or any Deemed Liquidation Event; or

 

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Corporation,

 

then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series A Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is proposed to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon the
conversion of the Series A Preferred Stock) shall be entitled to exchange their
shares of Common Stock (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up, and the amount per share and character of such exchange applicable
to the Series A Preferred Stock and the Common Stock. Such notice shall be sent
at least ten (10) days prior to the record date or effective date for the event
specified in such notice.

 

5. Mandatory Conversion.

 

5.1 Trigger Events. Upon either (a) the closing of the sale of shares of Common
Stock to the public at a price of at least $15.00 per share (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Common Stock),
in a firm-commitment underwritten public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, resulting
in at least $20,000,000 of proceeds, net of underwriting discounts and
commissions, to the Corporation (a “Qualified IPO”), or (b) the date and time,
or the occurrence of an event, specified by vote or written consent of the
Requisite Preferred Majority (the time of such closing or the date and time
specified or the time of the event specified in such vote or written consent is
referred to herein as the “Mandatory Conversion Time”), then (i) all outstanding
shares of Series A Preferred Stock shall automatically be converted into shares
of Common Stock, at the then effective conversion rate as calculated pursuant to
Subsection 4.1.1. and (ii) such shares may not be reissued by the Corporation.

 

19

 

 

5.2 Procedural Requirements. All holders of record of shares of Series A
Preferred Stock shall be sent written notice of the Mandatory Conversion Time
and the place designated for mandatory conversion of all such shares of Series A
Preferred Stock pursuant to this Section 5. Such notice need not be sent in
advance of the occurrence of the Mandatory Conversion Time. Upon receipt of such
notice, each holder of shares of Series A Preferred Stock in certificated form
shall surrender his, her or its certificate or certificates for all such shares
(or, if such holder alleges that such certificate has been lost, stolen or
destroyed, a lost certificate affidavit and agreement reasonably acceptable to
the Corporation to indemnify the Corporation against any claim that may be made
against the Corporation on account of the alleged loss, theft or destruction of
such certificate) to the Corporation at the place designated in such notice. If
so required by the Corporation, any certificates surrendered for conversion
shall be endorsed or accompanied by written instrument or instruments of
transfer, in form satisfactory to the Corporation, duly executed by the
registered holder or by his, her or its attorney duly authorized in writing. All
rights with respect to the Series A Preferred Stock converted pursuant to
Subsection 5.1, including the rights, if any, to receive notices and vote (other
than as a holder of Common Stock), will terminate at the Mandatory Conversion
Time (notwithstanding the failure of the holder or holders thereof to surrender
any certificates at or prior to such time), except only the rights of the
holders thereof, upon surrender of any certificate or certificates of such
holders (or lost certificate affidavit and agreement) therefor, to receive the
items provided for in the next sentence of this Subsection 5.2. As soon as
practicable after the Mandatory Conversion Time and, if applicable, the
surrender of any certificate or certificates (or lost certificate affidavit and
agreement) for Series A Preferred Stock, the Corporation shall (a) issue and
deliver to such holder, or to his, her or its nominees, a certificate or
certificates for the number of full shares of Common Stock issuable on such
conversion in accordance with the provisions hereof and (b) pay cash as provided
in Subsection 4.2 in lieu of any fraction of a share of Common Stock otherwise
issuable upon such conversion and the payment of any declared but unpaid
dividends on the shares of Series A Preferred Stock converted. Such converted
Series A Preferred Stock shall be retired and cancelled and may not be reissued
as shares of such series, and the Corporation may thereafter take such
appropriate action (without the need for stockholder action) as may be necessary
to reduce the authorized number of shares of Series A Preferred Stock
accordingly.

 

5.3 Effect of Mandatory Conversion. All shares of Preferred Stock shall, from
and after the Mandatory Conversion Time, no longer be deemed to be outstanding
and, notwithstanding the failure of the holder or holders thereof to surrender
the certificates for such shares on or prior to such time, all rights with
respect to such shares shall immediately cease and terminate at the Mandatory
Conversion Time, except only the right of the holders thereof to receive shares
of Common Stock in exchange therefor and to receive payment of any dividends
declared but unpaid thereon. Such converted Preferred Stock shall be retired and
cancelled and may not be reissued as shares of such series, and the Corporation
may thereafter take such appropriate action (without the need for stockholder
action) as may be necessary to reduce the authorized number of shares of
Preferred Stock accordingly.

 

6. Redeemed or Otherwise Acquired Shares. Any shares of Series A Preferred Stock
that are redeemed or otherwise acquired by the Corporation or any of its
subsidiaries shall be automatically and immediately cancelled and retired and
shall not be reissued, sold or transferred. Neither the Corporation nor any of
its subsidiaries may exercise any voting or other rights granted to the holders
of Series A Preferred Stock following redemption.

 

7. Waiver. Any of the rights, powers, preferences and other terms of the Series
A Preferred Stock set forth herein may be waived on behalf of all holders of
Series A Preferred Stock by the affirmative written consent or vote of the
holders of Requisite Preferred Majority.



 

20

 

 

8. Notices. Any notice required or permitted by the provisions of this Article
Fourth to be given to a holder of shares of Series A Preferred Stock shall be
mailed, postage prepaid, to the post office address last shown on the records of
the Corporation, or given by electronic communication in compliance with the
provisions of the General Corporation Law, and shall be deemed sent upon such
mailing or electronic transmission.

 

Fifth: Subject to any additional vote required by this Restated Certificate or
the Bylaws of the Corporation, in furtherance and not in limitation of the
powers conferred by statute, the Board (including at least one Series A Director
if then in office) is expressly authorized to make, repeal, alter, amend and
rescind any or all of the Bylaws of the Corporation.

 

Sixth: Subject to any additional vote required by this Restated Certificate, the
number of directors of the Corporation shall be determined in the manner set
forth in the Bylaws of the Corporation.

 

Seventh: Elections of directors need not be by written ballot unless the Bylaws
of the Corporation shall so provide.

 

Eighth: Meetings of stockholders may be held within or without the State of
Delaware, as the Bylaws of the Corporation may provide. The books of the
Corporation may be kept outside the State of Delaware at such place or places as
may be designated from time to time by the Board (including at least one Series
A Director if then in office) or in the Bylaws of the Corporation.

 

Ninth: To the fullest extent permitted by law, a director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director. If the General
Corporation Law or any other law of the State of Delaware is amended after
approval by the stockholders of this Article Ninth to authorize corporate action
further eliminating or limiting the personal liability of directors, then the
liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the General Corporation Law as so amended.

 

Any repeal or modification of the foregoing provisions of this Article Ninth by
the stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of, or increase
the liability of any director of the Corporation with respect to any acts or
omissions of such director occurring prior to, such repeal or modification.

 

Tenth: The following indemnification provisions shall apply to the persons
enumerated below.

 

21

 

 

A. Right to Indemnification of Directors and Officers. The Corporation shall
indemnify and hold harmless, to the fullest extent permitted by applicable law
as it presently exists or may hereafter be amended, any person (an “Indemnified
Person”) who was or is made or is threatened to be made a party or is otherwise
involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that
such person, or a person for whom such person is the legal representative, is or
was a director or officer of the Corporation or, while a director or officer of
the Corporation, is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, limited liability company, trust, enterprise or nonprofit entity,
including service with respect to employee benefit plans, against all liability
and loss suffered and expenses (including attorneys’ fees) reasonably incurred
by such Indemnified Person in such Proceeding. Notwithstanding the preceding
sentence, except as otherwise provided in Section C of this Article Tenth, the
Corporation shall be required to indemnify an Indemnified Person in connection
with a Proceeding (or part thereof) commenced by such Indemnified Person only if
the commencement of such Proceeding (or part thereof) by the Indemnified Person
was authorized in advance by the Board (including at least one Series A Director
if then in office).

 

B. Prepayment of Expenses of Directors and Officers. The Corporation shall pay
the expenses (including attorneys’ fees) incurred by an Indemnified Person in
defending any Proceeding in advance of its final disposition, provided, however,
that, to the extent required by law, such payment of expenses in advance of the
final disposition of the Proceeding shall be made only upon receipt of an
undertaking by the Indemnified Person to repay all amounts advanced if it should
be ultimately determined that the Indemnified Person is not entitled to be
indemnified under this Article Tenth or otherwise.

 

C. Claims by Directors and Officers. If a claim for indemnification or
advancement of expenses under this Article Tenth is not paid in full within 30
days after a written claim therefor by the Indemnified Person has been received
by the Corporation, the Indemnified Person may file suit to recover the unpaid
amount of such claim and, if successful in whole or in part, shall be entitled
to be paid the expense of prosecuting such claim. In any such action the
Corporation shall have the burden of proving that the Indemnified Person is not
entitled to the requested indemnification or advancement of expenses under
applicable law.

 

D. Indemnification of Employees and Agents. The Corporation may indemnify and
advance expenses to any person who was or is made or is threatened to be made or
is otherwise involved in any Proceeding by reason of the fact that such person,
or a person for whom such person is the legal representative, is or was an
employee or agent of the Corporation or, while an employee or agent of the
Corporation, is or was serving at the request of the Corporation as a director,
officer, employee or agent of another corporation or of a partnership, joint
venture, limited liability company, trust, enterprise or nonprofit entity,
including service with respect to employee benefit plans, against all liability
and loss suffered and expenses (including attorney’s fees) reasonably incurred
by such person in connection with such Proceeding. The ultimate determination of
entitlement to indemnification of persons who are non-director or officer
employees or agents shall be made in such manner as is determined by the Board
(including at least one Series A Director if then in office) in its sole
discretion. Notwithstanding the foregoing sentence, the Corporation shall not be
required to indemnify a person in connection with a Proceeding initiated by such
person if the Proceeding was not authorized in advance by the Board (including
at least one Series A Director if then in office).



 

22

 

 

E. Advancement of Expenses of Employees and Agents. The Corporation may pay the
expenses (including attorney’s fees) incurred by an employee or agent in
defending any Proceeding in advance of its final disposition on such terms and
conditions as may be determined by the Board (including at least one Series A
Director if then in office).

 

F. Non-Exclusivity of Rights. The rights conferred on any person by this Article
Tenth shall not be exclusive of any other rights which such person may have or
hereafter acquire under any statute, provision of the certificate of
incorporation, these by-laws, agreement, vote of stockholders or disinterested
directors or otherwise.

 

G. Other Indemnification. The Corporation’s obligation, if any, to indemnify any
person who was or is serving at its request as a director, officer or employee
of another Corporation, partnership, limited liability company, joint venture,
trust, organization or other enterprise shall be reduced by any amount such
person may collect as indemnification from such other Corporation, partnership,
limited liability company, joint venture, trust, organization or other
enterprise.

 

H. Insurance. The Board (including at least one Series A Director if then in
office) may, to the full extent permitted by applicable law as it presently
exists, or may hereafter be amended from time to time, authorize an appropriate
officer or officers to purchase and maintain at the Corporation’s expense
insurance: (a) to indemnify the Corporation for any obligation which it incurs
as a result of the indemnification of directors, officers and employees under
the provisions of this Article Tenth; and (b) to indemnify or insure directors,
officers and employees against liability in instances in which they may not
otherwise be indemnified by the Corporation under the provisions of this Article
Tenth.

 

I. Amendment or Repeal. Any repeal or modification of the foregoing provisions
of this Article Tenth shall not adversely affect any right or protection
hereunder of any person in respect of any act or omission occurring prior to the
time of such repeal or modification. The rights provided hereunder shall inure
to the benefit of any Indemnified Person and such person’s heirs, executors and
administrators.

 

Eleventh: The Corporation renounces, to the fullest extent permitted by law, any
interest or expectancy of the Corporation in, or in being offered an opportunity
to participate in, any Excluded Opportunity. An “Excluded Opportunity” is any
matter, transaction or interest that is presented to, or acquired, created or
developed by, or which otherwise comes into the possession of (i) any director
of the Corporation who is not an employee of the Corporation or any of its
subsidiaries, or (ii) any holder of Series A Preferred Stock or any partner,
member, director, stockholder, employee or agent of any such holder, other than
someone who is an employee of the Corporation or any of its subsidiaries
(collectively, “Covered Persons”), unless such matter, transaction or interest
is presented to, or acquired, created or developed by, or otherwise comes into
the possession of, a Covered Person expressly and solely in such Covered
Person’s capacity as a director of the Corporation.



 

23

 

 

Twelfth: Unless the Corporation consents in writing to the selection of an
alternative forum, the Court of Chancery in the State of Delaware shall be the
sole and exclusive forum for any stockholder (including a beneficial owner) to
bring (i) any derivative action or proceeding brought on behalf of the
Corporation, (ii) any action asserting a claim of breach of fiduciary duty owed
by any director, officer or other employee of the Corporation to the Corporation
or the Corporation’s stockholders, (iii) any action asserting a claim against
the Corporation, its directors, officers or employees arising pursuant to any
provision of the Delaware General Corporation Law or the Restated Certificate or
the Bylaws of the Corporation or (iv) any action asserting a claim against the
Corporation, its directors, officers or employees governed by the internal
affairs doctrine, except for, as to each of (i) through (iv) above, any claim as
to which the Court of Chancery determines that there is an indispensable party
not subject to the jurisdiction of the Court of Chancery (and the indispensable
party does not consent to the personal jurisdiction of the Court of Chancery
within ten days following such determination), which is vested in the exclusive
jurisdiction of a court or forum other than the Court of Chancery, or for which
the Court of Chancery does not have subject matter jurisdiction. If any
provision or provisions of this Article Twelfth shall be held to be invalid,
illegal or unenforceable as applied to any person or entity or circumstance for
any reason whatsoever, then, to the fullest extent permitted by law, the
validity, legality and enforceability of such provisions in any other
circumstance and of the remaining provisions of this Article Twelfth (including,
without limitation, each portion of any sentence of this Article Twelfth
containing any such provision held to be invalid, illegal or unenforceable that
is not itself held to be invalid, illegal or unenforceable) and the application
of such provision to other persons or entities and circumstances shall not in
any way be affected or impaired thereby.

 

* * *

 

3. That the foregoing amendment and restatement was approved by the holders of
the requisite number of shares of this corporation in accordance with Section
228 of the General Corporation Law.

 

4. That this Restated Certificate, which restates and integrates and further
amends the provisions of this Corporation’s Certificate of Incorporation, has
been duly adopted in accordance with Sections 242 and 245 of the General
Corporation Law.

 

[Signature Page Follows]



 

24

 

 

IN WITNESS WHEREOF, this Amended and Restated Certificate of Incorporation has
been executed by a duly authorized officer of this corporation on this 5th day
of September, 2018.

 

  By: /s/ Daron Evans   Name: Daron Evans   Its: Chief Executive Officer

 

[Signature Page to Amended & Restated Certificate of Incorporation]

 

 

 

